                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:18-cv-00106-RJC-DSC

MALCOLM WIENER,                                )
                                               )
              Plaintiff,                       )
                                               )
               v.                              )
                                               )              ORDER
AXA EQUITABLE LIFE INSURANCE                   )
COMPANY,                                       )
                                               )
              Defendant.                       )
                                               )

      THIS MATTER comes before the Court on Defendant’s motions in limine, (Doc.

Nos. 71 to 73), Defendant’s motion to exclude expert testimony, (Doc. No. 74), and

Plaintiff’s motion to compel and strike, (Doc. No. 92).

I.    BACKGROUND1

      Defendant is an insurance company and member of the Medical Information

Bureau (“MIB”), a corporation owned by its member life and health insurance

companies.    The MIB serves as an information exchange in that its member

companies contribute to the MIB database information about insurance applicants

that was obtained during the underwriting process, which is then available to other

member companies.          When an MIB member completes the underwriting of an

insurance application, it must report to the MIB information involving impairments

listed in the MIB coding manual that it obtained during its underwriting of the


1The background of this case is more fully set forth in the Court’s summary judgment
order. (Doc. No. 63.)


     Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 1 of 18
individual’s application. Any codes reported by an MIB member about an applicant

are maintained in MIB’s database and are available to other MIB members who

obtain the applicant’s authorization to use the MIB as an information source.

        In 1986 and 1987, Plaintiff purchased from Defendant three life insurance

policies. On December 2, 2013, Defendant notified Plaintiff by letter that the policies

had terminated but could be reinstated subject to Defendant’s approval. Plaintiff

submitted reinstatement applications along with the materials required by

Defendant for medical evidence of insurability.        After underwriting Plaintiff’s

reinstatement applications, Defendant reported several MIB codes signifying

different physical and mental conditions reflected in Plaintiff’s medical records.2

Defendant ultimately denied Plaintiff’s reinstatement applications.

        The termination of the policies is the subject of an earlier lawsuit pending in

the Southern District of New York, Case No. 1:16-cv-04019-ER (“the SDNY action”).

In this action, Plaintiff challenges the reasonableness of Defendant’s assessment of

Plaintiff’s medical history and conditions and subsequent reporting of such

information to the MIB. Following summary judgment, the sole claim proceeding to

trial is Plaintiff’s negligence claim.

        Defendant filed three motions in limine to exclude (1) argument and evidence

that any life insurance company rejected Plaintiff’s application for life insurance

based on its review of MIB codes reported by Defendant, (Doc. No. 71); (2) evidence

regarding the circumstances surrounding Defendant’s termination of Plaintiff’s



2   There is conflicting evidence as to which MIB codes Defendant reported.
                                           2

       Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 2 of 18
policies and denial of Plaintiff’s reinstatement applications, (Doc. No. 72); and (3)

argument and evidence that damages should be awarded based on an increase in the

cost of life insurance, (Doc. No. 73). Defendant also filed a motion under Federal Rule

of Evidence 702 to exclude the testimony of Plaintiff’s expert, Stephen C. Burgess, as

well as any expert testimony of Dr. Ori Ben-Yehuda and Dr. Barry Boyd. (Doc. No.

74.) Plaintiff filed a motion to compel production and to strike the declaration of

Jonathan Sager, the MIB’s Executive Vice President and General Counsel. (Doc. No.

92.) In the alternative, Plaintiff moves to exclude evidence or testimony from the

MIB and Sager at trial.     The motions have been fully briefed and are ripe for

adjudication.

II.    DEFENDANT’S MOTIONS

       A.    Motion to Exclude Evidence that any Life Insurance Company Rejected
             Plaintiff’s Application for Life Insurance Based on Its Review of MIB
             Codes Reported by Defendant

       After Defendant denied Plaintiff’s reinstatement applications, Plaintiff

engaged Sanford Robbins, an insurance agent, to seek a replacement policy. On

Plaintiff’s behalf, Robbins submitted at least three informal applications for life

insurance.   Defendant contends that because there is no evidence that any life

insurance company rejected Plaintiff’s application based on the MIB codes, Plaintiff

should be precluded from arguing or offering such evidence at trial.

       The Court agrees with Defendant. There is no evidence that any life insurance

company rejected Plaintiff’s application based on its review of the MIB codes reported

by Defendant. Indeed, in his response in opposition to Defendant’s motion, Plaintiff



                                          3

      Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 3 of 18
does not argue that any life insurance company rejected Plaintiff’s application based

on its review of Plaintiff’s MIB file or otherwise. (See Doc. No. 89.) John Hancock, to

whom Robbins sent an informal application, declined Plaintiff’s application but did

so based only on its review of the medical records, not Plaintiff’s MIB file. Principal

Life Insurance Company reviewed only Plaintiff’s medical records and tentatively

approved his informal application at a Table 4 rating subject to a full underwriting

and MIB check upon receipt of a formal application, which Plaintiff never submitted.

Robbins also submitted an informal application to Security Mutual Life Insurance

Company of New York, and there is conflicting evidence as to whether Security

Mutual reviewed Plaintiff’s MIB file in considering Plaintiff’s informal application.

Nevertheless, Security Mutual did not deny Plaintiff’s application, but instead

tentatively approved it at a Table 4 rating, and Plaintiff never submitted a formal

application.

      Therefore, the Court grants Defendant’s motion and excludes argument and

evidence that any life insurance company rejected Plaintiff’s application for life

insurance based on its review of MIB codes reported by Defendant.3




3 This ruling is limited to excluding argument and evidence that any life insurance
company rejected Plaintiff’s application for life insurance based on its review of
Plaintiff’s MIB file. As discussed above, Security Mutual tentatively approved
Plaintiff’s application at a Table 4 rating, and there is conflicting evidence as to
whether Security Mutual reviewed Plaintiff’s MIB file in considering Plaintiff’s
application.
                                          4

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 4 of 18
      B.     Motion to Exclude Evidence Regarding the Circumstances of
             Defendant’s Termination of Plaintiff’s Policies and Denial of Plaintiff’s
             Reinstatement Applications

      Defendant argues that evidence regarding the circumstances surrounding

Defendant’s termination of Plaintiff’s policies and denial of Plaintiff’s reinstatement

applications in 2013 should be excluded because such evidence (1) is not relevant, (2)

would serve only to confuse or mislead the jury, and (3) would needlessly lengthen

the trial. Plaintiff argues that he should be allowed to provide the background and

context necessary for the jury to understand his relationship and history with

Defendant and the basis for his reinstatement applications.

      The Court concludes that evidence regarding the circumstances surrounding

Defendant’s termination of Plaintiff’s policies and denial of Plaintiff’s reinstatement

applications in 2013 is not relevant. Evidence is relevant if it has any tendency to

make a fact of consequence more or less probable than it would be without the

evidence. Fed. R. Evid. 401. Plaintiff’s negligence claim concerns only Defendant’s

reasonableness in assessing Plaintiff’s medical history and conditions and

subsequent reporting of that information to the MIB.          The allegedly wrongful

termination of Plaintiff’s policies is the subject of the SDNY action.             The

circumstances surrounding that termination and Defendant’s denial of Plaintiff’s

reinstatement applications are neither relevant to the reasonableness of Defendant’s

assessment of Plaintiff’s medical history and subsequent reporting to the MIB nor

necessary to provide background and context.        The mere facts that Defendant

terminated Plaintiff’s policies and denied Plaintiff’s reinstatement applications are



                                          5

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 5 of 18
sufficient to provide the necessary background and context to the jury. Therefore,

the Court grants Defendant’s motion and excludes evidence regarding the

circumstances surrounding Defendant’s termination of Plaintiff’s policies and denial

of Plaintiff’s reinstatement applications in 2013.

      The Court notes, however, that Plaintiff also submitted a reinstatement

application in 2008, which was approved.            Plaintiff has indicated that he will

introduce evidence that in underwriting Plaintiff’s 2008 reinstatement application,

Defendant did not report to the MIB conditions it subsequently reported in

underwriting Plaintiff’s 2013 reinstatement applications. The admissibility of such

evidence is not before the Court at this time, and the Court will rule on its

admissibility if and when it is offered at trial.

      C.     Motion to Exclude Evidence of Damages Based on an Increase in the
             Cost of Life Insurance

      Defendant moves to exclude argument and evidence that damages should be

awarded based on an increase in the cost of life insurance. Defendant argues that

from day one of this case, Plaintiff’s theory has been that Defendant’s negligent

reporting to the MIB rendered him uninsurable. As a result, Defendant contends

that no discovery was conducted on any impact of the MIB codes on the price of

insurance, and the time for a new theory of damages has long passed. In addition,

Defendant argues that if Plaintiff were to seek damages based on the difference

between the cost of insurance due to the MIB codes and the cost of insurance had

Defendant not reported the MIB codes, Plaintiff would have to offer expert testimony

on those issues, and Plaintiff has not done so.

                                            6

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 6 of 18
      The Court agrees with Defendant. Throughout this litigation, Plaintiff has

asserted that Defendant’s MIB reporting effectively rendered Plaintiff uninsurable,

and Plaintiff has not offered any expert testimony to support a damages award based

on an increase in the cost of insurance due to the MIB codes reported by Defendant.

In addition, Plaintiff never obtained a replacement policy under which he has made

any payments and, thus, he has not incurred any damages due to an increase in the

cost of insurance. Although Plaintiff’s efforts in obtaining replacement life insurance

coverage and the outcome of those efforts—namely, tentative approvals at double the

standard rate—are relevant to Plaintiff’s attempts to mitigate his damages, Plaintiff

may not argue or offer evidence that damages should be awarded based on an increase

in the cost of life insurance due to the MIB codes. Therefore, the Court grants

Defendant’s motion and excludes argument and evidence that damages should be

awarded based on an increase in the cost of life insurance due to the MIB codes

reported by Defendant.

      D.     Motion to Exclude Expert Testimony

      Burgess, an expert for Plaintiff, opines that Defendant’s reporting to the MIB

created an insurmountable obstacle to Plaintiff obtaining insurance from other

carriers. Defendant moves to exclude Burgess’s testimony, arguing that he is not

qualified to render the offered opinion.

      Rule 702 of the Federal Rules of Evidence governs the admissibility of expert

testimony. Under Rule 702, a witness may be qualified as an expert by knowledge,

skill, experience, training, or education. Fed. R. Evid. 702. A witness’s qualifications



                                           7

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 7 of 18
to render an expert opinion are “liberally judged by Rule 702. Inasmuch as the rule

uses the disjunctive, a person may qualify to render expert testimony in any one of

the five ways listed: knowledge, skill, experience, training, or education.” Kopf v.

Skyrm, 993 F.2d 374, 377 (4th Cir. 1993). “The Fourth Circuit has ruled that when

an expert’s qualifications are challenged, ‘the test for exclusion is a strict one, and the

purported expert must have neither satisfactory knowledge, skill, experience,

training nor education on the issue for which the opinion is proffered.’”            SMD

Software, Inc. v. EMove, Inc., 945 F. Supp. 2d 628, 635 (E.D.N.C. 2013) (quoting Kopf,

993 F.2d at 377).

      The Court concludes that Burgess’s knowledge and experience qualifies him to

render his offered expert opinions. From 1995 to 2008, Burgess was the Regional

Director and Sales Manager for Penn Mutual Life Insurance Company. In that role,

he managed a team of regional underwriters and his region underwrote over 200 life

insurance applications each year. He personally spoke with corporate underwriting

teams almost daily to complete the underwriting process.           In so doing, Burgess

communicated with underwriters about MIB hits in applicants’ files and reporting

information to the MIB. (Doc. No. 90-2, at 23:3–24:16.) In addition, his regional office

worked with other major insurers, including American General, Transamerica, and

West Coast Life. Therefore, the Court concludes that Burgess is qualified to render

his offered expert opinions.

      Defendant also argues that Burgess’s expert testimony should be excluded

because he did not use a recognized methodology in forming his opinions. Rule 702



                                            8

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 8 of 18
states a witness who is qualified as an expert may testify in the form of an opinion or

otherwise if:

      (a) the expert’s scientific, technical, or other specialized knowledge will
      help the trier of fact to understand the evidence or to determine a fact
      in issue;

      (b) the testimony is based on sufficient facts or data;

      (c) the testimony is the product of reliable principles and methods; and

      (d) the expert has reliably applied the principles and methods to the
      facts of the case.

Fed. R. Evid. 702. “Courts have distilled the requirements of Rule 702 into two crucial

inquiries: 1) whether the proposed expert’s testimony is relevant; and 2) whether it

is reliable.” Yates v. Ford Motor Co., 113 F. Supp. 3d 841, 845 (E.D.N.C. 2015). “The

Supreme Court has made clear that it is the trial court’s duty to play a gatekeeping

function in deciding whether to admit expert testimony: ‘The trial judge must ensure

that any and all scientific testimony or evidence admitted is not only relevant, but

reliable.’” United States v. Crisp, 324 F.3d 261, 265 (4th Cir. 2003) (quoting Daubert

v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993)).

      In Daubert, the Supreme Court announced five factors that district courts may

consider in assessing the relevance and reliability of expert testimony. 509 U.S. at

593–94. Those factors are:

      (1) whether the particular scientific theory “can be (and has been)
      tested”; (2) whether the theory “has been subjected to peer review and
      publication”; (3) the “known or potential rate of error”; (4) the “existence
      and maintenance of standards controlling the technique’s operation”;
      and (5) whether the technique has achieved “general acceptance” in the
      relevant scientific or expert community.



                                           9

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 9 of 18
Crisp, 324 F.3d at 266 (quoting Daubert, 509 U.S. at 593–94). The Daubert factors,

however, are neither definitive nor exhaustive. Kumho Tire Co. v. Carmichael, 526

U.S. 137, 150–51 (1999). “In determining whether proffered expert testimony is

reliable, the district court has broad discretion to consider whatever factors bearing

on validity that the court finds to be useful; the particular factors will depend upon

the unique circumstances of the expert testimony involved.”             United States v.

Hammoud, 381 F.3d 316, 337 (4th Cir. 2004); see also Kumho Tire, 526 U.S. at 142

(“[T]he law grants a district court the same broad latitude when it decides how to

determine reliability as it enjoys in respect to its ultimate reliability determination.”).

“The inquiry to be undertaken by the district court is ‘a flexible one’ focusing on the

‘principles and methodology’ employed by the expert, not on the conclusions reached.”

Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999) (quoting

Daubert, 509 U.S. at 594–95).

       The flexibility of the district court’s reliability assessment is particularly

applicable when expert testimony is based on experience, “as there exist meaningful

differences in how reliability must be examined with respect to expert testimony that

is primarily experiential in nature as opposed to scientific.” United States v. Wilson,

484 F.3d 267, 274 (4th Cir. 2007). While scientific expert testimony is “objectively

verifiable, and subject to the expectations of falsifiability, peer review, and

publication,” experiential expert testimony “does not rely on anything like a scientific

method.” Id. (quotation marks omitted). Even so, “this does not lead to a conclusion

that experience alone—or experience in conjunction with other knowledge, skill,



                                            10

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 10 of 18
training or education—may not provide a sufficient foundation for expert testimony.”

Id. (quotation marks omitted). Experience can be “the predominant, if not sole, basis

for a great deal of reliable expert testimony.” Fed. R. Evid. 702 advisory committee’s

note.

        The Court concludes that Burgess’s opinion is reliable. Burgess explained

how—despite MIB General Rule D.4 prohibiting MIB members from declining an

application based solely on an unverified MIB report without an independent

investigation—MIB codes of significant health issues can render an applicant

effectively uninsurable by causing underwriters to decline to initiate the

underwriting process. Burgess opines that in Plaintiff’s situation—that is, an older

applicant seeking a substantial amount of life insurance with several MIB hits

reflecting significant health conditions—an insurance company will likely decline to

initiate the underwriting process. Those opinions are based on Burgess’s significant

experience in managing underwriting teams and pushing thousands of applications

through the underwriting process. Therefore, the Court concludes that Burgess’s

opinion is admissible and denies Defendant’s motion as to Burgess.

        Defendant also moves to exclude any expert testimony of Plaintiff’s treating

physicians, Dr. Ori Ben-Yehuda and Dr. Barry Boyd, because Plaintiff never disclosed

them as experts. In his response in opposition to Defendant’s motion, Plaintiff does

not address Defendant’s request to exclude any expert testimony of Ben-Yehuda and

Boyd. (See Doc. No. 90.) Therefore, the Court grants Defendant’s motion as to Ben-

Yehuda and Boyd, and they will not be permitted to offer expert testimony at trial.



                                         11

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 11 of 18
III.     PLAINTIFF’S MOTION TO COMPEL AND STRIKE

         In support of its motion to exclude expert testimony, Defendant filed a

declaration of Jonathan Sager, the MIB’s Executive Vice President and General

Counsel. In that declaration, Sager refers to “MIB General Rule D.4”—which, as

discussed above, prohibits MIB members from declining an application based solely

on an unverified MIB report without an independent investigation—and “the MIB

Primer.” (Doc. No. 74-5, ¶ 9.) Plaintiff now moves to compel the MIB Rules and the

MIB Primer, arguing that Plaintiff requested such documents in discovery and

Defendant failed to produce them, as well as to strike Sager’s declaration.             If

production of the documents is not compelled, Plaintiff alternatively moves for an

order precluding Defendant from offering such evidence at trial.

         A.    Procedural Background

         The procedural background of this action is necessary to resolving Plaintiff’s

motion. Plaintiff initiated this action on January 25, 2018. Although the parties

agreed that discovery conducted in the SDNY action would also be used in this action,

discovery in this action officially commenced on March 15, 2019 when the Court

issued its scheduling order. The deadline for completing discovery in this case was

December 23, 2019.

         On August 30, 2019, Plaintiff served his first set of requests for production. In

RFP #9, Plaintiff sought:

         All documents, including, without limitation, any guidelines, manuals,
         procedures or policies, concerning (1) requesting medical records for life
         insurance applicants, (2) reviewing medical records for life insurance
         applicants, and/or (3) reporting or communicating information

                                            12

       Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 12 of 18
      concerning any life insurance applicant’s health or medical history to
      any third party, including, without limitation, the [MIB] or any
      insurance company.

(Doc. No. 92-1, at 8.)    On October 3, 2019, Defendant served its objections and

responses to Plaintiff’s first set of RFPs. Defendant objected to RFP #9 on numerous

grounds. On November 21, 2019, Plaintiff sent a letter to Defendant in an attempt

to meet and confer regarding Defendant’s objections, to which Defendant responded

on December 6, 2019.

      On December 23, 2019—the deadline for completing discovery—Plaintiff

served his first set of interrogatories and second set of RFPs (“second set of discovery

requests”). In RFP #2, Plaintiff sought: “All manuals, guidelines, rule books, code

books, or other materials in your possession, custody or control concerning MIB

procedures, codes, standards, rules or guidelines whether or not created by You,

including, without limitation, any materials created by or obtained from the MIB.”

(Doc. No. 92-2, at 5.) On January 22, 2020, Defendant served its objections and

responses to Plaintiff’s second set of discovery requests, reiterating its objections to

RFP #9 in Plaintiff’s first set of RFPs in response to RFP #2 of Plaintiff’s second set

of discovery requests.

      The deadline for filing dispositive motions was January 24, 2020, and on that

date, Defendant filed its motion for summary judgment.

      On March 25, 2020, Plaintiff filed a motion to compel.           Of relevance to

Plaintiff’s instant motion to compel and strike, in Plaintiff’s motion filed on March

25, Plaintiff sought to compel responses to RFP #9 of Plaintiff’s first set of RFPs and



                                          13

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 13 of 18
RFP #2 of Plaintiff’s second set of discovery requests. The Magistrate Judge issued

an order denying Plaintiff’s motion to compel on April 28, 2020.

      On July 6, 2020, Plaintiff filed the instant motion to compel and strike.

      B.     Discussion

      Plaintiff’s instant motion to compel and strike is meritless. In seeking to

compel responses to the same RFPs that were the subject of Plaintiff’s first motion to

compel, the instant motion is a veiled request for reconsideration of the Magistrate

Judge’s order denying Plaintiff’s first motion to compel. The district court may assign

nondispositive pretrial matters, such as a motion to compel, to a magistrate judge.

28 U.S.C. § 636(b)(1)(A). Any party may file objections to a magistrate judge’s order

within fourteen days, and the “district judge in the case must consider timely

objections and modify or set aside any part of the order that is clearly erroneous or is

contrary to law.” Fed. R. Civ. P. 72(a). “A party may not assign as error a defect in

the order not timely objected to.” Id. Accordingly, if Plaintiff sought reconsideration

of the Magistrate Judge’s order denying his motion to compel, Plaintiff should have

filed objections thereto within fourteen days. Having failed to do so, Plaintiff has

waived any errors in the Magistrate Judge’s order.

      Notwithstanding Plaintiff’s waiver, Plaintiff’s first motion to compel was

untimely. Plaintiff filed the motion three months after the close of discovery, and it

is well established in this district that “a party must generally move to compel a party

to comply with a discovery request prior to the close of discovery or the motion is

untimely.” Willis v. Cleveland Cty., No. 1:18-cv-292, 2020 U.S. Dist. LEXIS 11167,



                                          14

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 14 of 18
at *6–7 (W.D.N.C. Jan. 23, 2020) (denying motion to compel as untimely because it

was filed after the discovery deadline), aff’d, 2020 U.S. Dist. LEXIS 37912 (W.D.N.C.

Mar. 4, 2020); Baker & Taylor, Inc. v. Coll. Book Rental Co., No. 3:12-cv-553, 2014

U.S. Dist. LEXIS 138672, at *11–12 (W.D.N.C. Sept. 30, 2014) (same); Surrett v.

Consol. Metco, Inc., No. 1:11cv106, 2012 U.S. Dist. LEXIS 54199, at *6 (W.D.N.C.

Apr. 18, 2012) (same); Rudolph v. Buncombe Cty., No. 1:10cv203, 2011 U.S. Dist.

LEXIS 128181, at *6 (W.D.N.C. Nov. 4, 2011) (same). This is true even when the

parties agree among themselves to conduct discovery beyond the deadline ordered by

the Court. Willis, 2020 U.S. Dist. LEXIS 11167, at *6–7; Aspex Eyewear, Inc. v.

United Syntek Corp., No. 3:02cv385, at *27 (W.D.N.C. Mar. 7, 2008). To the extent

that Plaintiff’s first motion sought to compel responses to Plaintiff’s first set of RFPs,

Plaintiff did not file the motion until almost six months after Defendant served its

objections and responses, and there was no justification for such delay. Moreover,

Plaintiff did not request documents regarding MIB rules and guidelines—the

documents sought in Plaintiff’s instant motion to compel—until Plaintiff’s second set

of discovery requests, which Plaintiff served on the last day of discovery. The Court’s

Pretrial Order and Case Management Plan states:

      Counsel are directed to initiate discovery requests and notice or
      subpoena depositions sufficiently in advance of the discovery completion
      deadline so as to comply with this Order. Discovery requests that seek
      responses or schedule depositions after the discovery completion
      deadline are not enforceable except by order of the Court for good cause
      shown.

(Doc. No. 29, at 3.) Accordingly, not only was Plaintiff’s motion to compel untimely,

but also Plaintiff’s second set of discovery requests were untimely.

                                           15

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 15 of 18
      Plaintiff’s instant motion to compel and strike—filed more than six months

after the discovery deadline—is likewise untimely. Plaintiff contends that the motion

is not untimely because he did not learn of Defendant’s reliance on the MIB Rules

and the MIB Primer until Defendant filed Sager’s declaration in support of its motion

to exclude expert testimony. The record demonstrates that Plaintiff’s contention is

patently false.

      Hallie Hawkins, Defendant’s designated representative, discussed the MIB

rules (including MIB General Rule D.4) and MIB guidelines during her deposition in

the SDNY action on October 25, 2017—three months before this case was even filed,

seventeen months before Plaintiff filed his first motion to compel, and twenty months

before Plaintiff filed the instant motion. (Doc. No. 95-2.) In fact, Plaintiff argued this

point in support of his first motion to compel: “During depositions in the SDNY action,

Hallie Hawkins . . . repeatedly testified that she consulted and relied upon

various . . . MIB guidelines and procedures in reviewing Plaintiff’s medical records,

determining what conditions to report to the MIB and coding those conditions.” (Doc.

No. 51, at 6–7.)     In addition, Defendant’s expert, Lynn Patterson, specifically

discussed the MIB Rules (including MIB General Rule D.4) and the MIB Primer in

his expert report, which was served on Plaintiff on November 22, 2019—one month

before the discovery deadline, four months before Plaintiff filed his first motion to

compel, and seven months before Plaintiff filed the instant motion. (Doc. No. 45-5.)

Further, the MIB Rules were the primary basis for Defendant’s motion for summary

judgment, which was filed on January 24, 2020—two months before Plaintiff filed his



                                           16

    Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 16 of 18
first motion to compel and five months before Plaintiff filed the instant motion.

        As the above demonstrates, Plaintiff was well aware of the MIB Rules and the

MIB Primer long before Defendant filed Sager’s declaration, and there is no

justification for Plaintiff’s delay in moving to compel production of those documents

the first time or in the instant motion. Therefore, the Court denies Plaintiff’s motion

to compel and to strike Sager’s declaration, as well as Plaintiff’s alternative request

to exclude such evidence at trial.

IV.     CONCLUSION

        IT IS THEREFORE ORDERED that:

        1.    Defendant’s motion to exclude argument and evidence that any life

              insurance company rejected Plaintiff’s application for life insurance

              based on its review of MIB codes reported by Defendant, (Doc. No. 71),

              is GRANTED, and such argument and evidence is excluded;

        2.    Defendant’s motion to exclude evidence regarding the circumstances

              surrounding Defendant’s termination of Plaintiff’s policies and denial of

              Plaintiff’s reinstatement applications, (Doc. No. 72), is GRANTED, and

              such evidence is excluded;

        3.    Defendant’s motion to exclude argument and evidence that damages

              should be awarded based on an increase in the cost of life insurance due

              to the MIB codes reported by Defendant, (Doc. No. 73), is GRANTED,

              and such argument and evidence is excluded;

        4.    Defendant’s motion to exclude expert testimony, (Doc. No. 74), is



                                           17

      Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 17 of 18
       GRANTED in part and DENIED in part. The motion is DENIED as to

       Burgess, and he will be permitted to testify as an expert at trial. The

       motion is GRANTED as to Ben-Yehuda and Boyd, and they will not be

       permitted to testify as experts at trial; and

  5.   Plaintiff’s motion to compel and strike, (Doc. No. 92), is DENIED.




                      Signed: August 24, 2020




                                       18

Case 3:18-cv-00106-RJC-DSC Document 109 Filed 08/24/20 Page 18 of 18
